DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a) as being anticipated by Best (U.S. 6, 966, 837). 
Regarding claims 1, 10, 19, and 20, Best discloses a computer-readable storage media storing computer-readable instructions, which when executed by a computer having at least one processor, (fig. 4), cause the computer to distribute a first video and a second video toward a viewer terminal of at least one viewer via a communication line, (fig. 2, part 56), the first video including either video generated with motion data regarding a motion of a first distributor or an animation of an avatar of the first distributor generated on the basis of the motion data, (fig. 2, parts 33, 44, and 15), the second video regarding a computer-implemented game generated on the basis of operation data regarding an operation of the first distributor using a received web page, (fig. 2, parts 34 and 47), store first data in a computer-readable medium regarding one or more users having performed collaborative distribution with the first distributor prior to execution of the computer-implemented game, (fig. 2), determine whether or not a first condition is satisfied after the first distributor and the one or more users perform the collaborative distribution, (“if player 12 implements the selected action by pressing on an appropriate push-button, her control unit 47 sends a selection data record (FIG. 19) to console 42 (FIG. 8) which generates the frame sequence being displayed on TV screen 56 and will, for example, generate a modified frame sequence showing her player-controlled character's right hand 37 grasping pipe 35 beside the other character's right hand 36 followed by a picture sequence showing both player-controlled characters prying open the wrecked car door and rescuing a non-player character (not shown) in the wrecked car”, col. 6, lines 19 – 29), change, during or after execution of the computer-implemented game, at least one current parameter of an avatar of the first distributor on the basis of the second data or display in the second video, during or after execution of the computer-implemented game, an avatar of the first distributor and an avatar of at least any user of the one or more users on the basis of the second data, wherein the first data is data regarding at least any of the following: one or more users who jointly distributed a computer- implemented game with the first distributor, and one or more users who jointly distributed with the first distributor using an avatar of the first distributor and his/her own avatar, (fig. 2). 
Regarding claims 2 and 11, Best discloses wherein in a case where the current parameter is changed to a first parameter, the first parameter is displayed in the second video, information indicating that the current parameter has been changed to the first parameter is displayed in the second video, or an avatar having the first parameter is displayed in the second video, (fig. 2). 
Regarding claims 3 and 12, Best discloses wherein the second data includes at least any of the following: data indicating a parameter in a computer-implemented game distributed or viewed by the one or more users in the past, and data indicating a relationship between the one or more users and the first distributor, (fig. 2). 
Regarding claims 4 - 9, and 13 – 18, Best discloses wherein in a case where when displaying on the basis of the second data, in the second video, avatars comprising an avatar of the first distributor and an avatar of at least any user of the one or more users, at least any user of the one or more users is one of the following: a user having the largest number of times for performing the collaborative distribution with the first distributor, a user having the longest accumulated time for performing the collaborative distribution with the first distributor, a user having the largest number of times for viewing distribution by the first distributor, a user having the longest accumulated time for viewing distribution by the first distributor, or a user having the highest level in the computer-implemented game, (“Simultaneously, control unit 44 generates an equivalent sequence of miniature animated pictures of moving hand 36 superimposed on the same wrecked car background on the LCD screen of control unit 44. After the sequence of miniature animated pictures 33 and the frame sequence of video pictures shown on TV screen 56 begin, both sequences continue and remain substantially in sync, although perhaps at a different display rate, until player 10 selects other images for viewing on his control unit 44, or another player 12 alters the moving picture sequence on TV screen 56. The moving pictures on TV screen 56 of hand 36 grasping pipe 35 are visible to other human player 12 with no indication on TV screen 56 that any cursor control was used to cause the hand-grasping action sequence”, col. 5, lines 54 – 67 and fig. 2). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M THOMAS whose telephone number is (571)272-1699. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715